DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera et al. (US 2012/0065660), in view of Asgari (US 2009/0192592).
Regarding claim 1, Ferrera et al. discloses a treatment system (300, paragraphs [0163-0187]) for cerebral arterial vasospasm (The treatment system is configured for use in the cerebral artery, paragraph [0126], and is at least configured for use to treat vasospasms by applying radial force within the vessel) that consists essentially of, in combination: a guide catheter (312, FIG 3A, paragraphs [0167-0168]) adapted for emplacement in the internal carotid artery (ICA)/ vestibulocochlear artery (VCA) (Paragraph [0171]; 312 is inserted into 310, which is placed in the ICA); a microcatheter (315, FIG 3A, paragraph [0176]) and a microguidewire (320, FIG 3A, paragraphs [0180 and 0185]; the guidewire is interpreted as a microguidewire because it is sized to be used within a microcatheter); at least one self-expanding (Paragraph [0171] discloses the stent is expandable and deploys when not constrained by microcatheter 315) retrievable stent (325, FIG 3A, paragraphs [0182-0183] disclose the stent is retrievable) adapted for emplacement in the ICA/VCA and treatment of cerebral arterial vasospasms (The treatment system is configured for use in the cerebral artery, paragraph [0126], and is at least configured for use to treat vasospasms by applying radial force within the vessel), wherein the at least one self-expanding retrievable stent includes closed cells (FIG 3 shows the stent is closed cell), wherein the closed cells are small cells disposed about the length of the stent (FIG 3 further shows the closed cells extend along the length of the stent. The limitation “small cells” fails to set forth a range of sizes that would be considered small. Therefore the device of Ferrera is interpreted as meeting the limitation as claimed because it shows cells sufficiently small such that a plurality of them fit along the length and circumference of the stent); and a sheath (310, FIG 3A) adapted for covering the at least one self-expanding retrievable stent in the in vivo environment of the ICA/VCA (Paragraphs [0165 and 0171]).
Ferrera et al. is silent regarding the at least one self-expanding retrievable stent being at least 50 cm in length.
However, Asgari discloses several stent embodiments where the stent (10), depending on its intended use can have a length ranging from 100 micrometer to 100 cm (Paragraph [0085]).
It would have been obvious to one of ordinary skill in the art to have a length of at least 50 cm depending on the intended use of the stent in view of Asgari, since it has been held that a simple substitution of one known element for another will yield predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the stent have a length of at least 50 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Ferrera et al. is further silent regarding the microcatheter or the at least one self-expanding retrievable stent comprising means for providing a calcium channel blocker in the in vivo environment of the ICA/VCA.
However, Ferrera et al. teaches that some embodiments may comprise delivering fluids, medicaments, or biologically active agents through the microcatheter while the stent is deployed (i.e. in the in vivo environment) (Paragraph [0317]). Furthermore, Ferrera et al. teaches an exemplary embodiment (Paragraphs [0406-0416]) wherein calcium channel blockers are administered during treatment to relieve vasospasms (Paragraph [0414]; Verapamil is a Ca+ channel blocker).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the microcatheter to comprise a means for providing a calcium channel blocker for use in the in vivo environment of the ICA/VCA if vasospasms are detected, as taught by the exemplary embodiment, for the purpose of treating spasms to reduce trauma or injury to the target vasculature.
Ferrera et al. is further silent regarding an angiogram of the in vivo environment of the ICA/VCA in the presence of the at least one self-expanding retrievable stent.
However, Ferrera et al. further teaches that some embodiments may including imaging such as angiograms (Paragraph [0314]) for the purpose of providing visualization before, during, or after treatment to confirm positioning of the device within the vessel.
Therefore, the would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ferrera et al. to comprise conducting angiogram imaging of the in vivo environment of the ICA/VCA in the presence of the at least one self-expanding retrievable stent (i.e. during treatment), as taught by the alternative embodiment, for the purpose of confirming the position of the device within the vessel (Paragraph [0314]).
Ferrera et al. is further silent regarding instructions for operating the treatment system comprising the guide catheter, the microcatheter, the microguidewire, the at least one self-expanding retrievable stent, the sheath, and the angiogram for the treatment or management of cerebral arterial vasospasm.
However, Ferrera et al. discloses that in some embodiments, a kit of parts is disclosed, including components, devices, and systems disclosed herein, as well as any other compatible with the same, and instructions for use (Paragraphs [0039, 0040, and 00377]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system to further include instructions for operating the treatment system comprising the guide catheter, the microcatheter, the microguidewire, the at least one self-expanding retrievable stent, the sheath, and the means for conducting angiography for the treatment or management of cerebral arterial vasospasm, as taught by the alternative embodiments of Ferrera et al., for the purpose of providing information to the user regarding the intended use of the system components for performing a desired treatment.
Regarding claim 6, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 1. 
Ferrera et al. is silent regarding the at least one self-expanding retrievable stent including a drug covering or coating selected from the group consisting of Everolimus; Paclitaxel; Sirolimus; Corolimus or salts thereof. 
However, Ferrera et al. teaches an alternative embodiment a self-expanding retrievable stent (Expandable scaffolds 610, 810, or 910, paragraph [0236]) which is coated in Pacilitaxel, Sirolimus, or thrombosis reducing compounds (Paragraph [0236]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the self-expanding retrievable stent to comprise a coating selected from the claimed medicants, as taught by the alternative embodiment, for the purpose of delivering a medicant to the treatment site for having a desired therapeutic effect such as reducing the risk of thrombosis.
Regarding claim 19, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 1.  Ferrera et al. further discloses the at least one self-expanding retrievable stent is 2 - 6 mm in diameter (Paragraph [0252] discloses a diameter of 1 mm to 6 mm, which overlaps the claimed range with sufficient specificity), and wherein the instructions instruct a user of the system to select a diameter based on the angiogram (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraph [0252] discloses a diameter can be selected depending on the size of the particular vessel in which they are configured to be inserted and it would be contemplated to conduct angiography imaging of the vasculature, paragraph [0314]).
Regarding claim 20, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 1.  Ferrera et al. further discloses the instructions instruct a user of the system to advance the at least one self-expanding retrievable stent to a target zone for a predetermined time interval between 3-10 minutes (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraphs [0140 and 0307] disclose an exemplary treatment time of 5-10 minutes).
Regarding claim 21, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 1.  Ferrera et al. further discloses the instructions instruct a user of the system to maintain the at least one self-expanding retrievable stent in situ for at least 5 minutes or at least 10 minutes (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraphs [0140 and 0307] discloses an exemplary treatment time of 5-10 minutes).  
Regarding claim 22, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 19.  Ferrera et al. further discloses the selected diameter is operable to expand vessels to their optimal diameter and remain patent after the device is re-sheathed (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraph [0146] discloses an objective of the device is to restore patency to a vessel and paragraph [0252] discloses selecting a stent based on the diameter of an identified vessel).  
	Regarding claims 23, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 22. Ferrera et al. further discloses wherein the instructions instruct a user of the system to advance the at least one self-expanding retrievable stent to a target zone for a predetermined time interval between 3-10 minutes (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraphs [0140 and 0307] disclose an exemplary treatment time of 5-10 minutes) and wherein the selected diameter of the self-expanding stent and the predetermined time interval are selected to mitigate/extenuate or prevent vasoconstriction/vasospasm (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations).
	Ferrera et al. is silent regarding the self-expanding stent comprising self- expanding Nitinol.	However, Ferrera et al. teaches in the alternative embodiment of FIGs 8A-8C, a retrievable stent (810) being made of self-expanding nitinol (Paragraph [0216]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select self-expanding nitinol as the material for the retrievable stent, as taught by the alternative embodiment, for the purpose of forming the stent of a biocompatible shape memory material commonly known in the art for achieving the desired strength and flexibility characteristics. 
	Regarding claim 24, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 23.
Ferrera et al. is silent regarding the system further comprising.
However, Ferrera et al. further teaches that some embodiments may comprise delivering Heparin in treatment-based aliquots through the microcatheter (Paragraph [0317]), for the purpose of performing a treatment at the target site within the vasculature. 
Therefore, the would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ferrera et al. to comprise delivering Heparin in treatment-based aliquots via the microcatheter, as taught by the alternative embodiment, for the purpose of reducing the risk of blood clots at the treatment site or as vasospasm therapy. 
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 2-4 that the prior art fails to disclose “a treatment system for cerebral arterial vasospasm”. The limitation “for cerebral arterial vasospasm” is functional language because claim 1 recites a system /apparatus and not a method of treating cerebral arterial vasospasm. Further, this limitation is recited in the preamble of the claim. If the body of the claim recites a structure that is disclosed as being used for treatment of cerebral arterial vasospasms, and the prior art teaches the same structure, then it is understood that the prior art could also constitute a system for cerebral arterial vasospasm because that is what has been defined by the claim itself. Therefore, the disclosure of ‘660 being used for a different treatment purpose does not prevent it from reading on the claims. Further, the disclosure of the device as treating blood clot removal suggests implantation in the vasculature of the brain, which indicates a comparable size configuration. Examiner maintains the position that actual treatment of cerebral arterial vasospasm is not a claimed limitation and therefore need not be explicitly recited by the prior art.
	Applicant argues on pages 4-7 that there is no reasonable expectation of success combining Asgari with Ferrera because the disclosed length of the stent of Asgari is for use in general vasculature procedures with no specific reference to cerebral applications. Examiner acknowledges the confusing statement of Asgari of “depending not on the intended use” and has interpreted the “not” as being a typo, as best understood in the context of the remaining disclosure. Applicant’s arguments and the information of the declaration pertain to whether or not one of ordinary skill in the art would have selected a stent length of 50cm for treating cerebral arterial vasospasm. As discussed above, it is the examiner’s position that the intended use of a system alone cannot be relied upon to structurally dictate the limitations of an apparatus claim. ‘660 discloses all of the required features of the system including a stent adapted for emplacement in the ICA/VCA, and is silent only regarding the length of the stent. Modifying the length of the stent, in view of Asgari which teaches stents can have a wide variety of lengths, would not have required an inventive step. 
Applicant argues on pages 8-10 and in the declaration filed 11/01/2022 regarding evidence of unexpected results achieved by lengthening the stent to at least 50 cm. MPEP 716.02 outlines the requirements for demonstrating unexpected results. Notably 716.02(d) states that the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” As such, Applicant would need to demonstrate that the unexpected result would occur over the range of “at least 50cm” which begins at 50 cm and provides no upper limit. The declaration explains there are many characteristics of devices that led to improved treatment of vasospasm, see list on page 7 of the affidavit. Each of these components affects the successful results of the device and there is insufficient evidence to support that the length of the stent being greater than 50 cm was solely responsible (note the bullet point which simply states” the stent needs to be longer”). Each NPL provided as part of the declaration has been considered but are not considered related to the claimed invention. Therefore, the declaration filed on 11/01/2022 is not found to overcome the prior art rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/               Primary Examiner, Art Unit 3771